Title: To George Washington from William Heath, 5 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands June 5. 1782.
                  
                  The day before yesterday captain Walker, one of your excellency’s
                     aides-de camp, called here and gave me several papers respecting the issues of
                     provisions under contract, and expressed your desire to have the sentiments of
                     some officers on them. I yesterday convened the officers commanding brigades;
                     colonel Stewart, who is one of the company of contractors, met with them—the
                     papers left by captain Walker, were taken up, read, and attentively considered.
                     As there appears to be a difference of sentiment in the proposals made to
                     messieurs Sands and his amendment made thereto which he presented your
                     excellency, a new plan was sketched out, which I take the liberty to enclose
                     with the other papers. The officers who met were unanimous in opinion, and
                     colonel Stewart will endeavour to reconcile it to the contractors; it is
                     therefore submitted to your excellency. Perhaps it may be well to add one per
                     cent more in the draughts to the troops—The five per cent was divided, and two
                     given to the contractors to compensate them for the encreased number of
                     draughts to companies; but I think it will be but just to allow four per cent
                     to the troops—and this was expressed by several of the officers after the
                     proposals were finished.
                  The several matters of dispute, complaint, and grievance against
                     the contractors, &c. which have arisen and subsisted between the
                     beginning of January and first of May, the officers are of opinion should be
                     brought to such investigation as your excellency may think proper having the
                     fullest confidence that you will see that justice done the army which the
                     principles of equity and honor require.
                  Enclosed your excellency will find a request from the officers of
                     the several brigades of this part of the army, that you would be pleased in
                     their name to address the minister of France on the auspicious birth of the
                     Dauphin, with congratulations thereon, as to your excellency may seem proper,
                     in which the general officers join, that it may be considered as the request of
                     the whole. I have the honor to be With the highest respect, Your Excellency’s
                     Most obedient servant,
                  
                     W. Heath
                  
                  
                     P.S. The 3d Massachusetts brigade and 10th regiment were to
                        join in the request to your excellency to address the minister of France on
                        the birth of the dauphin—they will most certainly
                        do it unanimously—But the distance to the 10th regiment has prevented the
                        paper coming in season—and least it may delay your excellency in writing by
                        the post, I thought it best not to detain the others longer—When that is
                        received, it shall be forwarded.
                  
                  
                     W. Heath
                     
                  
               